DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchi (US 2020/0001585) from IDS 06/29/2021, in view of Mehra (US 4,588,095).
Regarding Claim 1, Uchi discloses a mold apparatus that molds a resin molded article including a main body portion and an undercut portion (paragraph [0001]), the mold apparatus comprising: 
a mold main body configured to mold the main body portion (paragraph [0007] ...mold device includes: a mold main body that molds the main body portion...), and having a window portion formed therein (Fig. 1 paragraph [0027] stationary mold – 24 has a right housing recess portion – 30R and a left housing recess portion – 30L that are formed by hollowing the stationary mold – 24); 
a rotary core including an undercut portion molding section configured to rotate in a direction in which the undercut portion molding section enters or moves away from the window portion (paragraph [0007] ...rotary core that molds the undercut portion and is released from the undercut portion...), mold the undercut portion when entering the window portion, and move away from the undercut portion when moving away from the window portion (paragraph [0007]... and moves away from between the mold main body and the rotary core when the rotary core is released from the undercut portion... see also claim 1); 
a regulating core configured to regulate rotation of the rotary core by entering between the mold main body and the rotary core (paragraph [0008] rotary core is regulated by putting a regulating core between a mold main body and the rotary core) and supporting the rotary core during molding (paragraph [0008] and supporting the rotary core...), and move away from between the mold main body and the rotary core when the rotary core is released from the undercut portion (paragraph [0008] ...regulating core moves away from between the mold main body and the rotary core...in which the rotary core moves away from the undercut portion.. see also claim 1) 
a shaft member configured to support the rotary core on the mold main body and serving as a rotation center of the rotary core (paragraph [0007] shaft member that pivotally supports the rotary core on the mold main body and serves as the center of rotation... see also claim 1); and 
a rotary driving device configured to apply a rotary driving force to the rotary core to rotate the rotary core about the shaft member (paragraph [0007] ...and a rotary driving unit that rotates the rotary core using the shaft member as the center of rotation by providing a rotary driving force to the rotary core...), wherein the rotary core includes a seal portion configured to abut on the mold main body to seal between the rotary core and the mold main body (See Fig. 2  top part of paragraph [0034] rotary core – 22 includes a cavity forming surface – 70  includes.... a curved surface – 76, which is identical to Fig. 3 of the instant case where the seal portion is clearly referenced as 134) see comparison below:

    PNG
    media_image1.png
    948
    726
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    984
    785
    media_image2.png
    Greyscale
	

However, other than a region denoting the seal portion region – 134 of the instant case, Ochi does not disclose any part of the seal portion as to how it is located or configured. 
Mehra teaches a method for injection molding racks for holding test tubes or similar articles (abs) which is constructed as a single piece in a one-shot molding operation (Col. 2 ll 32-33). The method utilizes slides which are used to form the intermediate tiers of the rack during the molding operation along axial paths separated from each other (Col. 2 ll. 59-63). There are left and right core slides which have defined lower surfaces extending across the width of the core slide and is bent inward (Col. 13 ll. 43-52 ...the lower surfaces of the left and right core slides are each substantially planar but not necessarily coplanar with one another. To permit separation of the core slides from the molded rack, a slight draft angle is also preferably provided for the lower surfaces – 63 and 73. Thus, the surfaces – 63 and 73 each taper inwardly and upwardly toward the parting line of the left and right core slides...– See Fig. 1:

    PNG
    media_image3.png
    534
    812
    media_image3.png
    Greyscale

It would have been obvious to one with ordinary skill in the art to combine Ochi with Mehra whereby a mold apparatus with a rotary core rotating under a fixed and movable mold with a seal portion on the rotary core configured to abut on the mold main body, as disclosed by Ochi would also include a portion of the seal portion which is bent inward in a width direction. 
One with ordinary skill would be motivated to add this feature because as in the case of Mehra this feature permits separation of the core slides from the mold (Col. 13 ll. 47-59).
But while Mehta discloses that these surfaces which taper inward such that the surface meet and intersect at a centrally located parting line (Col. 5 ll. 53-61), it does not disclose where a first and second imaginary line is used to locate and define the position of the seal portion that is bent inward in a width direction as compared to a portion of the seal portion located on an upper side of the second imaginary line.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a first and a second imaginary line whereby the first imaginary line extends along an inner edge of the seal portion and the second imaginary line extends from a rotation center of the rotary core, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to use this location and configuration for the purpose of having angles in the sealing portions that facilitate withdrawal of the mold slides (Col. 5 l. 67- Col. 6 l. 3). 

Regarding Claim 2, the combination of Ochi and Mehra disclose all the limitations of claim 1 and Ochi further discloses a driving force transmission shaft configured to transmit the rotary driving force of the rotary driving device to the rotary core, wherein the driving force transmission shaft is disposed with an offset from the shaft member (paragraph [0012] see also claim 2).

Regarding Claim 3, the combination of Ochi and Mehra disclose all the limitations of claim 1 and Ochi further discloses that the rotary core is provided with a stopper configured to abut on the mold main body to maintain the rotary core in a stopped position during molding (paragraph [0013] see also claims 3 and 7).

Regarding Claim 4, the combination of Ochi and Mehra disclose all the limitations of claim 1 and Ochi further discloses that the regulating core is provided with an abutment member that is elastically biased toward the mold main body and protrudes from the regulating core to abut on the mold main body (paragraph [0014] see also claims 4 and 8).

Regarding Claim 5, the combination of Ochi and Mehra disclose all the limitations of claim 3 and Ochi further discloses comprising a control device configured to control the rotary driving device (Figs. 1, 2 paragraph [0043] rotary cylinder – 36...electrically connected to ....control circuit...)  , wherein the control device causes the rotary driving device to apply the rotary driving force to the rotary core even after mold closing (Fig 1 paragraph [0053] ...even during this molding step, the rotary driving force that moves each rotary core- 22 toward the cavity – 28 is provided to the rotary core – 22..).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/           Examiner, Art Unit 1748                                                                                                                                                                                             
/MATTHEW J DANIELS/           Primary Examiner, Art Unit 1742